 1   JOHN L. BURRIS, Esq., SBN 69888
     BENJAMIN NISENBAUM, Esq., SBN 222173
 2   MELISSA K. NOLD, Esq., SBN 301378
     PATRICK M. BUELNA, Esq., SBN 317043
 3
     LAW OFFICES OF JOHN L. BURRIS
 4   Airport Corporate Center
     7677 Oakport St., Suite 1120
 5   Oakland, CA 94621
     Telephone:     (510) 839-5200
 6   Facsimile:     (510) 839-3882
     Email: John.Burris@johnburrislaw.com
 7   Email: BNisenbaum@gmail.com
     Email: Melissa.Nold@johnburrislaw.com
 8   Email: Patrick.Buelna@johnburrislaw.com
 9
     Attorneys for Plaintiffs
10                                UNITED STATES DISTRICT COURT
11                                EASTERN DISTRICT OF CALIFORNIA
12
                                                      CASE NO.: 2:17-CV-02311-JAM-DB
13   JOHN HERNANDEZ, et al,

                    Plaintiffs,                       NOTICE OF SETTLEMENT;
14
     v.                                               STIPULATION AND ORDER
                                                      VACATING DATES
15
     CITY OF SACRAMENTO, et al,
16
                    Defendants.
17

18

19

20

21

22

23

24

25



                                                  1
                      NOTICE OF SETTLEMENT STIPULATION AND ORDER VACATING DATES
                                       Case No.: 2:17-CV-02311-JAM-DB
 1
         WHEREAS, today the parties reached a global settlement in this matter. With
 2
     Pre-Trial filings due today, April 24, 2019, further Pre-Trial Filings due May 29 and
 3
     31, and Trial set for March 3, 2019, the parties respectfully request that all pending
 4
     dates be vacated, with a status conference set for approximately 60 days at the
 5
     Court’s convenience for execution of the settlement.
 6
        IT IS SO STIPULATED.
 7                                                         Respectfully submitted,
 8                                                 LAW OFFICES OF JOHN L. BURRIS

 9   DATED: May 24, 2019                           By: /s/Ben Nisenbaum
                                                   Benjamin Nisenbaum
10                                                 Attorney for Plaintiffs
11

12
                                                   SUSAN ALCALA WOOD, CITY ATTORNEY
13
     DATED: May 24, 2019                          By: /s/Chance L. Trimm
14                                                 Chance L. Trimm
                                                   Sr. Deputy City Attorney
15
                                                   Attorney for Defendants
16

17
                                                  ORDER
18

19          PURSUANT TO STIPULATION, all pending dates in this action are vacated. The
20   parties shall notify the Court within 60 days if they have not been able to fully-execute the
     settlement agreement. Upon execution of the settlement agreement, the parties shall execute a
21
     stipulated dismissal pursuant to FRCP 41(a)(1)(A)(ii).
22
                    IT IS SO ORDERED.
23

24   DATED: 5/28/2019                                      /s/ John A. Mendez________________
                                                           JOHN A. MENDEZ
25                                                         UNITED STATES DISTRICT JUDGE


                                                      2
                      NOTICE OF SETTLEMENT STIPULATION AND ORDER VACATING DATES
                                       Case No.: 2:17-CV-02311-JAM-DB
